DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/17/2020 has been entered.

Response to Amendment
This Action is responsive to the Applicant’s Amendment/Remarks filed on 11/18/2019.  
In the Amendment, applicant amended claims 1, 8, and 14.  
As to Arguments and Remarks filed in the Amendment, please see Examiner’s responses shown after Rejections – 35 U.S.C. § 103.
Please note claims 1-20 are pending. 
Examiner note: The Examiner suggests the Applicant to contact the Examiner for further guidance and work together to continue prosecution of the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) filed 06/15/2020, 10/21/2021 and 03/30/2021 have been considered (see form-1449, MPEP 609).

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 

Claim Rejections – 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (U.S. 2016/0301639 A1, hereinafter Liu), in view of Bennett (U.S. PGPUB 2016/0335572 A1, hereinafter Bennett).

Regarding claim 1, Liu discloses:
A machine-readable medium that stores instructions which when performed by a machine, cause the machine to perform operations comprising:
receiving, over a network, text of a network-based communication between a first user of a first device and a second user of a second device (Liu, paragraph [0060-62], receiving (401) a user interaction file includes: in an interaction process between mobile terminals, for example, a chat session between two or more users using the mobile end devices);
receiving a set of one or more responses from one or more of the plurality of intent models, each response in the set indicating a calculated communicative intent of the communication (Liu, paragraph [0065-67], the server performs similarity comparison between the feature vector of the received and recorded voice file and the templates in the template library successively, and uses the template with the highest similarity for outputting the text file);
generating a set of personalized suggestions based upon both the set of responses and a user profile of the first user (Liu, paragraph [0072-77], when a preset category key word is found in the text file, the method 400 further includes generating (402) push location information according to the location information of the user and the category key word identified in the voice file);
selecting a first and a second suggestion from the set of suggestions based upon the ranking, the first and second suggestions being different suggestion types (Liu, paragraph [0099-102], include one or more keywords which are for searching and providing recommendations to the users, as discussed later in further details with regard to FIGS. 6A-6C. The one or more keywords may be predetermined and stored at a database (e.g., service information database 242, FIG. 2) at the server 108. In some embodiments, the occurrence frequency, e.g., how many times within a predetermined period of time, of the one or more keywords in the instant messages may be tracked and determine if the one or more keywords are relevant and may be used for generating recommendations).  The Examiner construes “providing recommendations to the users” are the first and second suggestions based on the “occurrence frequency, e.g., how many times within a predetermined period of time” to be “selecting a first and a second suggestion from the set of suggestions based upon the ranking, the first and second suggestions being different suggestion types”; and
sending the first and second suggestion to the first device for presentation to the first user (Liu, paragraph [0099-102], include one or more keywords which are for searching and providing recommendations to the users, as discussed later in further details with regard to FIGS. 6A-6C. The one or more keywords may be predetermined and stored at a database (e.g., service information database 242, FIG. 2) at the server 108. In some embodiments, the occurrence frequency, e.g., how many times within a predetermined period of time, of the one or more keywords in the instant messages may be tracked and determine if the one or more keywords are relevant and may be used for generating recommendations).  But, Liu does not explicitly teach inputting the text of the communication to a plurality of intent models, each intent model trained to detect a unique type of communicative intent in communication texts, wherein the communicative intent is a semantic meaning of the text of the communication; ranking the set of suggestions relative to one another based upon a global model and a user model, the user model specific to preferences of the first user of the first device and customized based upon past selection history of suggestions of the first user, the global model based upon past selection history of a plurality of users.
However, Bennett, in an analogous art, discloses inputting the text of the communication to a plurality of intent models, each intent model trained to detect a unique type of communicative intent in communication texts, wherein the communicative intent is a semantic meaning of the text of the communication (Bennett, paragraph [0023-25], task content may be detected in multiple forms of communications, including digital content capturing interpersonal communications (e.g., email, SMS text, instant messaging…identifying task content from various forms of electronic communications may involve language analysis of content of the electronic communications… analyses may include natural language processing (NLP) analyses at different points along a spectrum of sophistication);
ranking the set of suggestions relative to one another based upon a global model and a user model, the user model specific to preferences of the first user of the first device and customized based upon past selection history of suggestions of the first user, the global model based upon past selection history of a plurality of users (Bennett, paragraph [0069-71], task-oriented processes may involve: generating ranked lists of actions available for determined requests or commitments; task-related inferring, extracting, and using inferred dates, locations, intentions… integrating real-time composition tools having an ability to deliver task-oriented goals based on time required (e.g., to help users avoid overpromising based on other constraints on the user's time). Inferences may be personalized to individual users or user cohorts based on historical data).  The Examiner construes “inferences may be personalized to individual users” to be “user model specific to preferences”, and “user cohorts based on historical data” to be “global model based upon past selection history”.   
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Hatfield (directed to receiving the communication, receiving, selecting, and sending the first and second suggestion of the intent models to the user device) and Bennett (directed to detecting and ranking the set of suggestions of the intent models to the user device based on communicative intent is a semantic meaning of the text of the communication) and arrived at receiving text of the communication, detecting, receiving, generating, ranking, and selecting the suggestions of the intent models to the user device based on communicative intent is a semantic meaning of the text of the communication.  One of ordinary skill in the art would have been motivated to make such a combination because “an email exchange between two people may include text from a first person sending a request to a second person to perform a task, and the second person making a commitment to perform the task. A computing system may determine a number of task-oriented actions based, at least in part, on detecting a request and/or commitment. The computing system may automatically perform such actions by generating electronic signals to modify electronic calendars, display suggestions of possible user actions, and provide reminders to users” as taught in Bennett (pagragraph [0002]). 

Regarding claim 2, the combination of Liu and Bennett disclose: 
The machine-readable medium of claim 1, wherein the first suggestion is an action suggestion and wherein the operations further comprise:
receiving a confirmation input from the first device that the first user has selected a Graphical User Interface (GUI) element on the first device indicating a desire to perform an action corresponding to the action suggestion (Liu, paragraph [0050-56], presentation module 320 for enabling presentation of information (e.g., a user interface for a social networking platform, widget, webpage, game, and/or application, audio and/or video content, text, etc.) at client device 104 via one or more output devices 312 (e.g., displays, speakers, etc.) associated with user interface 310… input processing module 322 for detecting one or more user inputs or interactions from one of the one or more input devices 314 and interpreting the detected input or interaction).  The Examiner construes “interpreting the detected input or interaction” to be “perform an action corresponding to the action suggestion”; and
responsive to receiving the confirmation input, sending a message to a computing device to implement the action (Liu, paragraph [0050-56], presentation module 320 for enabling presentation of information (e.g., a user interface for a social networking platform, widget, webpage, game, and/or application, audio and/or video content, text, etc.) at client device 104 via one or more output devices 312 (e.g., displays, speakers, etc.) associated with user interface 310; [0051] input processing module 322 for detecting one or more user inputs or interactions from one of the one or more input devices 314 and interpreting the detected input or interaction).

Regarding claim 3, the combination of Liu and Bennett disclose: 
The machine-readable medium of claim 2, wherein the action suggestion is a reminder for a particular time and wherein the computing device is a reminder service and the message sets a reminder for the particular time (Liu, paragraph [0050-56], presentation module 320 for enabling presentation of information (e.g., a user interface for a social networking platform, widget, webpage, game, and/or application, audio and/or video content, text, etc.) at client device 104 via one or more output devices 312 (e.g., displays, speakers, etc.) associated with user interface 310… input processing module 322 for detecting one or more user inputs or interactions from one of the one or more input devices 314 and interpreting the detected input or interaction).

Regarding claim 4, the combination of Liu and Bennett disclose: 
The machine-readable medium of claim 1, wherein the first suggestion is a content suggestion and wherein the operations further comprise:
receiving a confirmation input from the first device that the first user has selected a Graphical User Interface (GUI) element on the first device indicating a desire to receive content suggested by the content suggestion (Liu, paragraph [0050-53], input processing module 322 for detecting one or more user inputs or interactions from one of the one or more input devices 314 and interpreting the detected input or interaction); and 
responsive to receiving the confirmation input, sending the content to the first device (Liu, paragraph [0054-55] [0120], communication system 332 for sending messages to and receiving messages from other users of the social networking platform… in response to a touch on the screen from the first user, the one or more information items are shown on a map at the first end device).

Regarding claim 5, the combination of Liu and Bennett disclose: 
The machine-readable medium of claim 1, wherein the first suggestion is a reply suggestion and wherein the operations further comprise:
receiving a confirmation input from the first device that the first user has selected a Graphical User Interface (GUI) element on the first device indicating a desire to receive content suggested by the first suggestion (Liu, paragraph [0050-53], input processing module 322 for detecting one or more user inputs or interactions from one of the one or more input devices 314 and interpreting the detected input or interaction); and
responsive to receiving the confirmation input, sending a reply text corresponding to the reply suggestion to a communications service hosting the network-based communication (Liu, paragraph [0054-56] [0120], communication system 332 for sending messages to and receiving messages from other users of the social networking platform… in response to a touch on the screen from the first user, the one or more information items are shown on a map at the first end device).

Regarding claim 6, the combination of Liu and Bennett disclose: 
The machine-readable medium of claim 1, wherein the operations further comprise:
populating the first suggestion with content based upon the user profile of the first user and information determined from a network-based service corresponding to the first suggestion (Liu, paragraph [0081-84], searching for a point of interest which has a same categorical attribute as the category key word, and combining the found points of interest into a set of points of interest; further searching the set of points of interest for a point of interest that is located from the location information of the user by a geographical distance less than a preset distance threshold, and combining found points of interest into a subset of points of interest; and combining points of interest in the subset of points of interest into the push location information).

Regarding claim 7, the combination of Liu and Bennett disclose: 
The machine-readable medium of claim 1, wherein the operations for ranking the set of suggestions relative to one another comprises: utilizing a set of heuristics, the set of heuristics applying a priority based ordering based upon type of suggestions (Bennett, paragraph [0069-71], task-oriented processes may involve: generating ranked lists of actions available for determined requests or commitments; task-related inferring, extracting, and using inferred dates, locations, intentions… integrating real-time composition tools having an ability to deliver task-oriented goals based on time required (e.g., to help users avoid overpromising based on other constraints on the user's time). Inferences may be personalized to individual users or user cohorts based on historical data).

Regarding claims 8-12 are essentially the same as claims 1-5 except that they set forth the claimed invention as a “system” rather than a “machine-readable medium”, respectively and correspondingly, therefore are rejected under the same reasons set forth in rejections of claims 1-5. 

Regarding claim 13, the combination of Liu and Bennett disclose: 
The method of claim 12, wherein the communications service is a network-based chat service (Liu, paragraph [0104-106], the user may select one or more keywords, e.g., "meat", from the text messages displayed on the conversation interface 500 during the chat session to be used for generating recommendations).

Regarding claims 14-19 are essentially the same as claims 1-5 and 7 except that they set forth the claimed invention as a “method” rather than a “machine-readable medium” (Liu, paragraph [0009], a non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions, which, when executed by a computer system with one or more processors, cause the computer system to perform, or control performance of, the operations of any of the methods described herein), respectively and correspondingly, therefore are rejected under the same reasons set forth in rejections of claims 1-5 and 7.

Regarding claim 20, the combination of Liu and Bennett disclose: 
The system of claim 19, wherein the operations for ranking the set of suggestions relative to one another comprises:
modifying a ranking produced by the set of heuristics based upon histories of interaction between a plurality of users and a plurality of suggestion types, the plurality of users including the first user and the second user and at least one third user (Liu, paragraph [0080-84] [0099-102], searching for a point of interest which has a same categorical attribute as the category key word, and combining the found points of interest into a set of points of interest; further searching the set of points of interest for a point of interest that is located from the location information of the user by a geographical distance less than a preset distance threshold, and combining found points of interest into a subset of points of interest; and combining points of interest in the subset of points of interest into the push location information…a chat session between a first user and one or more second users, instant messages are transmitted and displayed on the user interface 500. In some embodiments, the user interface 500 is a conversation interface which is shown on respective client devices associated with the first user and the one or more second users).  The Examiner construes “combining found points of interest into a subset of points of interest” to be “modifying a ranking”, the third user not part of the network-based communication between the first and second user (Liu, paragraph [0024], Client-side module 102 communicates with server-side module 106 through one or more networks 110).  The Examiner construes “the one or more second users” to be “the third user not part of the network-based communication between the first and second user”.

Response to Arguments
The Examiner respectfully reminds applicant of the broadest reasonable interpretation standard (See MPEP 2111), "During examination, the claims must be interpreted as broadly as their terms reasonably allow." In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.) In Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005), the court further elaborated on the “broadest reasonable interpretation" standard and recognized that “The Patent and Trademark Office (“PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction."  Thus, when interpreting claims, the courts have held that Examiners should (1) interpret claim terms as broadly as their terms reasonably allows and (2) interpret claim phrases as broadly as their construction reasonably allows. 
	
Applicant's remarks filed 11/18/2019 with respect to claims 1-20 under 35 U.S.C. § 103 have been fully considered but they are not persuasive.
After review and consideration, the references Liu and Bennett are efficient read on what being claim. The Examiner respectfully submits that, with respect to the totally newly amended subject matter, the Examiner respectfully cited proper paragraphs from cited reference to reject the claims 1, 8 and 14 in responsive to the newly amended, please refer to the corresponding section of the office action.
For this reason the rejection is maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chaudhri, U.S. Patent Application Publication 2017/0336958 – Devices, Methods, and Graphical User Interfaces for Messaging.
Luipold, U.S. Patent Application Publication 2017/0308291 – Graphical Keyboard Application with Integrated Search. 
Kim, U.S. Patent Application Publication 2016/0182709 – Mobile Terminal and Method of Controlling Therefor.
Lee, U.S. Patent Number 10,108,612 – Mobile Device Having Human Language Translation Capability with Positional Feedback.
Sadler, U.S. Patent Number 10,043,516 – Intelligent Automated Assistant.

THIS ACTION IS MADE NON-FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 
If a reference indicated as being mailed on PTO-FORM 892 has not been enclosed in this action, please contact Lisa Craney whose telephone number is 571-272-3574 for faster service.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to THAI DANG whose telephone number is 571-270-5271.  The Examiner can normally be reached on Monday through Thursday and alternate Fridays.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T. D./
Examiner, Art Unit 2163


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163